SHAW, P. J., Concurring.
I concur. It is obvious from the explanation of the scheme furnished by defendant’s evi*760deuce that no contest to be determined- by the exercise of skill or judgment is set up thereby. None of the cartoons has any apparent unity of thought or subject. Bach cartoon depicts a mere congeries of objects, combined for no apparent- purpose other than that each may serve as a clue to which one or more of the titles suggested below may be connected. If there is any opportunity at all'for the exercise of skill or judgment in selecting a set of titles for the cartoons from those suggested, it is clearly but slight, and the agreement of one person’s selection with that of another must depend mainly on chance. The scheme is therefore within the rule recognized in several of the authorities cited in the main opinion and stated in 38 Corpus Juris 291 as follows: “The rule generally followed in the United States is that the word ‘lottery’ includes those schemes wherein chance is the dominant factor in determining the result, although it may be affected to some degree by the exercise of skill or judgment. ’ ’